Title: To Thomas Jefferson from G. H. Le Prétre, 9 April 1805
From: Le Prétre, G. H.
To: Jefferson, Thomas


                  
                     Votre Excellence.—
                     Philadelphie 9e. Avril 1805—Poste restante.
                  
                  Pendant le cours de ma vie, jai Souvent eu occasion de m’adresser a des personnes elevées—aux quels les mortels ont confiés leur Sort.
                  Mais je puis dire dans la Sincérité du coeur & de la vérité, que jamais je ne me Suis approché d’un homme avec plus d’estime, & de respect qu’en vous écrivant.
                  Vous étes Philosophe & en meme tems le chef de l’amérique. Jai lu & relu votre ouvrage. Jai frémi d’indignation, quand un misérable plagiaire, ou gazetier, Se Servant de Sa liberté d’imprimer, comme le meurtrier Se Sert du couteau—a osè vous diffamer. Vous Président d’une nation naissante, doux, bénin, Philosophe —titre que Marc Auréle envioit — vous navès rien.— Puissent les hommes étre assès Sages pour ne jamais confier leur interret qu’aux Savans — cette qualification doit étre Suffisante pour bien mériter deux. Dumoins elle l’est a la Chine—elle l’etoit dans la Grèce & a Rome lorsque l’homme Se glorifioit d’étre.
                  Je vous envoye le prospectus d’un ouvrage que je me propose de faire publier. Vous me favoriserès en y mettant votre nom—il Sera diffcetueax comme toutes les productions humaines.
                  L’amerique est devenue para patrie par adoption, je la chéris comme le centre & le refuge de la liberté. Elle na pas encor toutes les habitudes qui doivent consolider une Republique — Je mefforce a prouver aux hommes qu’ils ne peuvent être heureux Sans être vrais, justes & bienveuillans. Je n’ai dautre moyen a le faire, que par l’imprimerie.
                  J’écris dans la langue française parceque d’après Diderot, & de l’aveu des plus grands philosophes de lEurope — elle Seule est la l’angue que l’on puisse appeller la langue du Sage.—
                  Je Suis avec considération De votre Excellence Le très humble & obeissant Serviteur—
                  
                     G. H. Le Prétre. M.D.
                  
               